Citation Nr: 0521284	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1951 to August 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which denied service connection for a lung disorder 
(emphysema).  In February 2005, the veteran testified at a 
Travel Board hearing at the RO.  


REMAND

The veteran's service medical records indicate that on a 
medical history form at the time of the January 1951 
enlistment examination, he checked that he had hay fever.  
The veteran also checked that he did not have asthma or 
shortness of breath.  The objective January 1951 enlistment 
examination report included a notation that the veteran's 
lungs and chest were normal.  A February 1951 treatment entry 
noted that the veteran was seen for five days of the flu with 
a cough and sore throat.  Another February 1951 treatment 
entry noted that he was given cough syrup.  No diagnosis was 
provided.  A subsequent February 1951 entry indicated that 
the veteran had asthma.  It was noted that his chest was 
clear at that time.  

A November 1953 treatment entry noted that the veteran was 
seen for slight wheezing at night.  It was reported that he 
had asthma as a child.  A later November 1951 entry noted 
that the veteran had no wheezing, but that he now had 
evidence of an upper respiratory infection.  Another November 
1953 entry noted that the veteran thought he might have 
pneumonia and that he had a productive cough for several 
days.  It was reported that the ears nose and throat 
examination was essentially negative.  The August 1954 
objective separation examination report included a notation 
that the veteran's lungs and chest were normal.  

Post-service private and VA treatment records dated from 
September 1966 to February 2004, including VA examinations, 
show treatment for variously diagnosed lung disorders.  For 
example, a November 1978 private treatment report from 
Emanuel Medical Center related a diagnosis of bronchitis.  An 
April 1982 entry from Merced Community Medical Center 
referred to a diagnosis of chronic obstructive pulmonary 
disease (COPD).  A further April 1982 entry indicated, as to 
an impression, that findings were consistent with emphysema, 
with no evidence of an acute cardiopulmonary process.  

Additionally, a December 1983 history and physical 
examination report from Merced Community Medical Center 
noted, as to a past medical history, that the veteran had 
suffered many problems with asthma.  The impression included 
status asthmaticus with incomplete resolution.  A June 1984 
VA general medical examination report noted that the veteran 
reported that he had asthma as a child, but that it 
disappeared until 1979.  The diagnoses included COPD, 
emphysema, and asthma.  An April 1986 private treatment 
report from Parkland Memorial Hospital noted that the veteran 
had COPD and asthma since 1978.  The impression referred to 
an acute exacerbation of COPD.  A July 1988 entry from such 
facility noted that the veteran had COPD since seventeen 
years earlier.  Another entry, apparently dated in March 
1989, noted that the veteran had COPD and childhood asthma.  
A recent February 2001 VA treatment entry noted a past 
medical history of COPD/emphysema.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claim for 
service connection for a lung disorder.  

Additionally, at the February 2005 Board hearing, the veteran 
testified that he had received private treatment at the 
Merced Community Medical Center in approximately 1955 for 
lung problems.  The Board notes that treatment records prior 
to April 1982 are not of record from such facility.  The 
veteran also stated that he was treated at Parkland Memorial 
Hospital from 1956 to 1990.  The treatment reports of record 
from such facility are dated from March 1986 to March 1989.  

The veteran further reported that he was treated at the 
"Government Hospital" in Las Vegas just over a week prior 
to the hearing.  He also indicated that he had received 
treatment from Dr. Berryman for a little over a year and that 
he had been treated at the Barstow Community Hospital five 
times in the last six years.  Additionally, the veteran 
referred to treatment from Dr. Reyes, a VA physician at the 
Las Vegas, Nevada VA Medical Center, who he was apparently 
treated by for the last nine years.  The Board notes that 
records from the "Government Hospital", Dr. Berryman and 
the Barstow Community Hospital are not of record.  The VA 
treatment reports of record are dated from September 1998 to 
March 2002.  As there are possibly further treatment records, 
including VA treatment records, relevant to the veteran's 
claim, and attempt should be made to obtain such records.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any additional pertinent treatment records, including VA 
treatment records, and providing him with a VA examination 
with an etiological opinion.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Obtain copies of all the veteran's VA 
medical records, which are not already in 
the claims folder, concerning lung 
problems and dated since his separation 
from service, from the Las Vegas, Nevada 
VA Medical Center.  

2.  Obtain copies of the veteran's 
reported treatment for lung problems 
since his separation from service, which 
are not already in the claims folder, 
from the Merced Community Medical Center, 
the Parkland Memorial Hospital, the 
Barstow Community Hospital, the 
"Government Hospital", and from Dr. 
Berryman.  

3.  Ask the veteran to identify any other 
post-service VA and non-VA sources of 
treatment for lung problems (for which 
records exist and have not been 
obtained).  Then obtain copies of the 
related medical records which are not 
already in the claims folder.  

4.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed lung disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current lung disorders.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
currently diagnosed lung disorders, 
including any relationship with the 
veteran's period of service from January 
1951 to August 1954.  The examiner should 
specifically comment as to whether any 
pre-service lung problem indicated was 
permanently worsened by service.  

5.  Thereafter, review the veteran's 
claims for service connection for a lung 
problem.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




